             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

DONNIE JACKSON

      Plaintiff,

v.                                          Case No. 1:20cv33-MW/GRJ

MAYO CORRECTIONAL
INSTITUTION, et al.,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 16. Upon consideration, no objection having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED without

prejudice for abuse of the judicial process and pursuant to the three-strikes rule

under 28 U.S.C. § 1915(g). The pending motion, ECF No. 15 is DENIED.” The




                                        1
Clerk shall also close the file.

      SO ORDERED on April 14, 2020.

                                   s/Mark E. Walker                   ____
                                   Chief United States District Judge




                                     2
